 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   SCREEN ACTORS GUILD -                          Case No. CV 19-5350 PA (GJSx)
     AMERICAN FEDERATION OF
12   TELEVISION AND RADIO ARTISTS,                  JUDGMENT
13
                          Plaintiff,
14
            v.
15
     KNIGHTS OF BADASSDOM
16   PRODUCTION I, LLC,
17
                          Defendant.
18
19          In accordance with the Court’s July 18, 2019 Minute Order granting the Motion for
20   Order Confirming Arbitration and for Entry of Judgment in Conformity Therewith filed by
21   petitioner Screen Actors Guild - American Federation of Television and Radio Artists
22   (“Petitioner”), it is ORDERED, ADJUDGED, and DECREED that:
23          1.     The Arbitration Award in favor of Petitioner and against respondent Knights
24   of Badassdom Production I, LLC (“Respondent”), Union Case No. 11989, dated August 7,
25   2018 is confirmed in all respects;
26          2.     Respondent is ordered to pay to Petitioner:
27                 (a)    The sum of $257,936.61 as directed by the Arbitration Award;
28                 (b)    $2,400 in attorneys’ fees incurred by Petitioner in this action; and
                   (c)    $400.00 in costs incurred by Petitioner in this action;
 1          3.     Petitioner is hereby granted an assignment of Respondent’s accounts
 2   receivable from the distribution, exhibition, exploitation, or other use of the motion picture
 3   entitled Knights of Badassdom anywhere in the world until the amounts due are paid in full;
 4          4.     Petitioner is authorized to engage in any of the remedial actions provided for
 5   in the parties’ Security Agreement; and
 6          5.     The parties are to split any arbitrator fees.
 7          The Clerk is ordered to enter this Judgment.
 8
 9   DATED: July 18, 2019
                                                          _________________________________
10                                                                   Percy Anderson
11                                                              United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
